Citation Nr: 1518177	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury (TBI) with memory loss, to include cognitive disorder, not otherwise specified (NOS), and to include as secondary to service-connected post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area.

2.  Entitlement to service connection for TBI with memory loss, to include cognitive disorder NOS and to include as secondary to service-connected post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
In an August 2012 statement the Veteran stated: "in connection with existing claim I would also like to add that I am being treated for cognitive disorder...."  A September 2012 VA letter informed the Veteran that the issue was on appeal. 

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed March 2005 decision, the Board denied service connection for memory loss.

2.  Evidence added to the record since the November 2010 Board decision denying service connection for memory loss is not cumulative or redundant of evidence then of record and raises a reasonable possibility of substantiating the claim.
3.  TBI with memory loss, to include cognitive disorder NOS, did not occur in and was not caused by any event, injury, or disease during service. 

4.  TBI with memory loss, to include cognitive disorder NOS, was not caused or aggravated by post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area, including treatment therefor.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision that denied entitlement to service connection for memory loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The criteria to reopen a previously denied claim of entitlement to service connection for memory loss have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).

3.  TBI with memory loss, to include cognitive disorder NOS, was neither incurred in or aggravated by active military service nor caused or aggravated by service-connected post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letter of September 2011, including what the evidence must show for service connection compensation and new and material evidence.  See VAOPGCPREC 6-2014.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are a matter of record, as are service personnel and Social Security Administration (SSA) records.  

The Veteran was not provided a VA examination in connection with the current iteration of the claim.  However, VA examinations were obtained in April 1978, January and March 1990, and April 2003; the reports are a matter of record.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  As detailed below, the Board finds that an additional VA examination is not necessary, as there is no reasonable possibility that further assistance would substantiate the claim .  See Waters v. Shinseki, 601 F.3d 1274, 1278-9 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues).  There is sufficient competent medical evidence of record to make a decision in this claim, particularly where the new basis for entitlement proffered by the Veteran is not supported by the service treatment records.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. §§ 3.159(c)(4), (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  New and Material Evidence

The Veteran submitted a claim for service connection of TBI with memory loss June 2011, which the RO reopened and denied in April 2012.  Still, the Board must make its own jurisdictional determination.  See 38 C.F.R. § 20.101(d); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran's claim was originally denied by an April 1990 rating decision, which he did not appeal.  The claim was again denied by July 1995 rating decision, which he appealed.  The resultant March 2005 Board decision denied service connection for memory loss.  That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Board concluded that the evidence did not establish a link between the Veteran's memory loss and his military service.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board must ascertain whether the record contains new evidence, not considered in the July 1995 rating decision, which would reasonably suggest a nexus between the Veteran's memory loss and his military service.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  In a June 2011 statement and in a March 2014 Board hearing, the Veteran identified three new sources of head trauma during service that allegedly have resulted in a diagnosis of TBI.  The credibility of these statements, viewed in isolation, is presumed for the limited purpose of assessing whether to reopen the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, as new evidence that raises a reasonably possibility of substantiating the claims has been added to the record since the July 1995 rating decision, the claim is reopened.

III.  Merits of the Claim

The Veteran claimed service connection for TBI with memory loss in a June 2011 statement.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board first looks to the evidence of a current disability.  During the March 2014 hearing the Veteran reported being diagnosed with TBI two years prior, though stating: "I'm not a great historian."  VA treatment records show continued mental health treatment for cognitive disorder and memory loss.  Therefore, the first element of service connection is established.  

Turning to the second element, the Veteran alleges three specific incidents of blunt head trauma in service.  First, in his November 2013 substantive appeal, the Veteran describes an incident in which he struck his head after being thrown across a room, due to electrocution.  During the March 2014 Board hearing, he again described the incident in which he was thrown across a room after being electrocuted, while performing routine maintenance on an industrial washing machine.  After this incident, in March 1974, he noticed he had difficulty studying.  Second, shortly after the first head trauma, he detailed an incident in which a noncommissioned officer punched him in the head, for which he reportedly received nonjudicial punishment.  Third, the Veteran described a Greyhound bus accident, involving an automobile carrying Girl Scouts.  He reported five fatalities, and he struck his head on the seat in front of him.  He described being in a fog for a few days afterwards.  Each of these events was alleged to have occurred in 1974.  The Veteran denied any subsequent head trauma after service.

The Veteran's representative conceded that none of the above incidents were documented in the Veteran's service treatment records, and a review of the records confirms that concession.  The Board appreciates that the Veteran's service personnel records do document nonjudicial punishment for disrespect to a senior petty officer, in June 1973.  However, no further details are provided.  Service treatment records are silent for any other head trauma, as well.  In fact, the Veteran explicitly denied recent or remote head injuries after presenting to the neurology clinic in February 1975, subsequent to the events identified above and only three months prior to discharge.  An April 1975 Report of Medical Examination upon discharge did not comment on or identify any related residuals of head trauma. 

Fully crediting the Veteran's capacity to report those matters within his observational/descriptive capacity, the Board places greater weight on the contemporaneous medical record than the Veteran's recollections some forty years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a Veteran).  The passage of such a period of time and its effects on memory, significantly reduce the probative value of any reports that he sustained head injuries in service, particularly where the service records contain an affirmative denial of head trauma while seeking medical treatment.  Thus, as to these three incidents, the second element of service connection is not established.  

However, the Veteran also contends that the TBI with memory loss, to include cognitive disorder NOS, is the result of service-connected disability: excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area.  During the March 2014 Board hearing, the Veteran described symptoms that lead to the diagnosis in service, including recurrent loss of consciousness.  He indicated that he struck his head on numerous occasions, as a consequence of fainting, and endorsed "foggy moments."  

The March 2005 Board decision provided a thorough account of the relevant facts.  Service treatment records disclose that the Veteran was found to have a mass in the left parotid area and, in January 1974, underwent removal of a lipoma and adenoma from the area of the left parotid tail.  He was evaluated at a neurology clinic in February 1975, complaining of headaches and hallucinatory-type dreams.  He made no reference to memory loss or loss of consciousness.  The mental status examination showed a normal state of alertness, and cranial nerve testing was normal.  No neurologic deficits were identified in the Report of Medical Examination performed in April 1975, upon separation from service.  Service medical records do not make reference to disorders involving memory loss.

Private treatment records after service show that the Veteran was hospitalized at Allegheny General Hospital during June 1977 for treatment of left chronic parotitis.  A CT scan of the brain showed no evidence of a space-occupying lesion such as a tumor, infarct, hemorrhage, or hematoma.  

The Veteran reported that things often slip his mind during VA examination in April 1978.  The VA examiner noted that recent and remote memory was grossly intact.   

A private physician, in a September 1982 statement, advised that the Veteran had undergone excision of a mass from the left parotid area in October 1981.  Thereafter, he was to follow a course of radiation therapy.  

A VA neurologic examination was performed in January 1990.  The Veteran reported he had experienced trouble remembering ever since radiation therapy.  On clinical inspection, he demonstrated some short-term memory loss.  The examiner believed that it was quite conceivable that memory loss was related to radiation therapy.  The examiner recommended further evaluation by a clinical psychologist to assess the Veteran's claimed memory loss.  There is no indication that the examiner had reviewed the claims file.  

A VA psychiatric examination was performed in March 1990.  The diagnosis was chronic paranoid schizophrenia.  Psychological testing was also performed, and the assessment was that the Veteran then demonstrated no impairment of memory.

A hearing was held in March 1996 at the RO before a local hearing officer.  In testimony, the Veteran asserted that he had experienced memory lapse ever since he underwent surgery in 1974 for removal of a mass from the left neck.  He pointed out that the surgical procedure had trapped waste blood that normally drains from head, thus impairing brain function and producing memory loss.  

The Veteran submitted excerpts from an unidentified medical text in March 1996.  They discuss various aspects of radiation therapy and point out that occlusion of blood vessels is one recognized effect of radiation therapy and that rising intracranial pressure can produce mental cloudiness.  

VA treatment records contain a neuropsychological evaluation from May 2000.  Some memory impairment was detected.  The diagnoses on Axis I included cognitive disorder.  The Veteran was evaluated at a VA neurosurgery clinic in October 2000.  He reported problems with memory loss following radiation treatment.  A brain scan showed no intracranial lesions.  A VA neurosurgeon, who examined the Veteran in December 2000, remarked that reported progressive memory problems might be in some way related to radiation at the base of skull.  The physician recommended an MRI of the brain.  

SSA records were associated with the claims folder in December 2002.  They show the Veteran's treatment by VA and non-VA medical sources.  Computed tomography (CT) of the head, performed at Butler Memorial Hospital in February 1993, showed that the ventricles were normal in size and located in the midline.  There was no mass lesion, extracerebral fluid collection, or area of infarction detected.  Another CT of the head was performed at that medical facility in November 1994 and again was normal.  When the Veteran was evaluated at a VA neurology clinic in December 1994, he again reported decreased memory following surgery for removal of a tumor from the left neck and accompanying radiation treatment administered about 13 years before.  The assessment included no evidence of neurologic dysfunction and doubted any complication involving radiation encephalopathy-myelopathy.  

Other medical reports among the records received from SSA include a CT angiogram of the head and neck, performed in December 2000.  The intent of diagnostic imaging was to rule out basilar artery or other intracranial stenosis in light of the Veteran's history of radiation therapy of the face and neck with recurrent parotid tumor.  The assessment showed no evidence of vertebrobasilar artery stenosis.  

A VA neurologic examination was performed in April 2003.  The examiner stated that the claims file had been reviewed.  The assessment was that there was no evidence of radiation encephalopathy or cervical myelopathy/radiculopathy.  The examiner went on to state that no relationship could be found between a service-connected scar, postoperative, excision of lipoma and subsequent adenoid cystic carcinoma, left parotid submandibular area, and subsequent treatments.  Rather, it was the examiner's opinion that memory-cognitive complaints were part of the Veteran's underlying psychiatric disorder.  

The Veteran's spouse submitted a statement in July 2004.  She believed that neurological damage had been done to the Veteran's thinking processes.  She pointed out that damage to the brain area was a result of surgical dissection and radiation treatments for the Veteran's cancer.  

Against this factual backdrop, the Board weighs the evidence of a link between memory loss and military service.  Service medical records are negative for the presence of memory loss or loss of consciousness.  In fact, in January 1974, the Veteran stated that the neck mass fluctuated in size but otherwise had been asymptomatic, with the exception of a feeling of pressure in the left neck.  Moreover, the Veteran was treated for the very ailment that is alleged to have caused memory loss, whether directly or by repeated fainting.  It is reasonable to expect that medical professionals, suspecting cognitive impairment or aware of fainting spells, would have recorded such in the treatment records and that, if treated accordingly, there would be evidence of that fact.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  Rather, the evidence shows that a problem with memory loss was first identified during medical treatment provided in post-service years.

Still, the Veteran yet contends that he developed memory loss as a result either of the service-connected tumor or of treatment therefor-surgery or post-service radiation.  Without sufficiently credible evidence of memory loss or fainting in service, the claim effectively is one of service connection for memory loss as secondary to a service-connected disability.  See 38 C.F.R. § 3.310(a) (indicating that service connection may be granted for disability that is proximately due to or the result of a service connected condition).  Service connection may also be established based on aggravation of an otherwise nonservice-connected disability by the service-connected disability.  See Id. at (b); Allen v. Brown, 7 Vet. App. 439 (1995).  However, in the latter circumstance, compensation is only payable for the additional disability attributable to the aggravation.

In this particular case, while recent VA treatment records do not contain opinion regarding etiology, there are conflicting opinions of record.  In deciding whether the Veteran currently has memory loss attributable to treatment measures administered for his service-connected left parotid tumors, it is the Board's responsibility to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Although unable to ignore favorable opinions, the Board certainly may discount the credibility of those expert opinions, so long as the Board provides an adequate explanation of the reasons and bases for doing so.

A January 1990 VA examination tends to support a connection between reported memory loss and treatment measures administered for the Veteran's service-connected left parotid tumors.  As well, a VA neurosurgeon in December 2000 also suggested such a secondary relationship between treatment measures for the service-connected left parotid tumor and memory loss.  By contrast, however, the April 2003 report of a VA neurologist ruled out "any relationship with his current stated complaints to his service-connected [disability] and subsequent treatments."  This physician, whose April 2003 opinion was supported by claims file review, found no connection between treatment measures administered for the Veteran's service-connected parotid tumors and the development of memory loss.  Rather, the examiner attributed memory loss to the Veteran's psychiatric disorder.  The Board finds the neurologist's opinion persuasive and supported by the other relevant medical evidence.

The Board assigns less probative weight to the January 1990 or December 2000 opinions.  Neither of these examiners conducted a review of all the Veteran's relevant medical records.  It should be noted that the January 1990 examiner recommended that a clinical psychologist evaluate the Veteran's claimed memory loss.  Significantly, VA neuropsychological testing, which followed soon after the January 1990 neurologist's opinion, did not document the reported memory loss.  Moreover, the examiner, who offered the December 2000 opinion, suggested no more than an equivocal relationship between memory loss and earlier treatment, pointing out that memory difficulties may be linked to radiation therapy (emphasis added).  In view of the examiner's uncertainty about the contended relationship, the examiner recommended further diagnostic imaging to explore this matter in greater detail.  In fact, though, the diagnostic angiography subsequently performed did not demonstrate any pathology involving narrowing of the cerebral arteries.  So while admittedly there initially were suspicions concerning the cause of the Veteran's memory loss-and, in particular, whether it was related to his service-connected parotid tumors or related treatment-this ultimately was clinically ruled out.  These doctors' opinions, therefore, are insufficient to link any memory loss now present to treatment measures administered for the Veteran's service-connected left parotid tumors.  

The Board also has considered treatise evidence indicating that radiation therapy can produce occlusion of blood vessels and that intracranial pressure can lead to mental cloudiness and presumably memory loss.  The treatise evidence discusses a circumstance where mental clouding is produced by intracranial pressure, with associated circulatory disturbance in the brain.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In the present case, while the Board does not dispute its validity, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  But even so, it does not indicate that, in this particular Veteran's case, the development of memory loss was necessarily attributable to the radiation treatment provided for his service-connected tumors in the left parotid area of the face/neck.  Rather, the treatise evidence merely raises the possibility that these procedures might have played a part in the etiology of his memory loss.  This will not suffice.  Furthermore, it should be emphasized that there is no medical evidence in the record supporting the argument that the Veteran experienced any intracranial pressure following surgery and radiation treatment for his left parotid tumor, as evidenced by several brain scans over the years demonstrating no intracranial masses or lesions that might have been a source of intracranial pressure.  The Board concludes that this information is insufficient to establish the required medical nexus opinion. 

The Board has also considered statements by the Veteran, as well as a statement from his spouse, indicating their belief about a relationship between surgery and radiation treatment for his service-connected left parotid tumors and the inception of his memory loss.  In this regard, the Board notes the Veteran's testimony to the effect that surgery and radiation treatment provided for his service-connected tumors of the left parotid gland caused a restriction of blood flow to the brain.  Though the Board recognizes that there is no categorical rule requiring expert evidence of etiology, neither the Veteran nor his spouse have demonstrated the requisite skill or training to link diagnosed cognitive disorder with the Veteran's complaints of memory loss or with service-connected disability, due to the complexity of such a determination.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Consequently, the Board finds the Veteran and his spouse are not competent to proffer a nexus opinion, in this instance.

For these reasons, the claim of service connection for TBI with memory loss, to include cognitive disorder NOS, must be denied on both direct and secondary bases.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for TBI with memory loss, to include cognitive disorder NOS and to include as secondary to service-connected post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area, is reopened.

Service connection for TBI with memory loss, to include cognitive disorder NOS and to include as secondary to service-connected post-operative excision of lipoma and subsequent adenoid cystic carcinoma, left parotid sub-mandibular area, is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


